                       Case 5:19-cv-04596-VKD Document 5 Filed 08/08/19 Page 1 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                 1RUWKHUQ'LVWULFWRI&DOLIRUQLD
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB



'$9,'5$60866(1DQLQGLYLGXDORQEHKDOIRIKLPVHOIDQG
            DOORWKHUVVLPLODUO\VLWXDWHG

                            Plaintiff(s)
                                 Y                                                             &LYLO$FWLRQ1R FY
                                                                                                                              SVK

  7(6/$,1&GED7(6/$027256,1&D'HODZDUH
                       FRUSRUDWLRQ



                           Defendant(s)


                                                  6800216,1$&,9,/$&7,21

7R(Defendant’s name and address) 7HVOD,QFGED7HVOD0RWRUV,QFD'HODZDUH&RUSRUDWLRQ
                                        FR&7&RUSRUDWLRQ6\VWHP
                                        :WK6WUHHW6XLWH
                                        /RV$QJHOHV&DOLIRUQLD




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                        (GZDUG&&KHQ(VT
                                        /DZ2IILFHVRI(GZDUG&&KHQ
                                        3DUN3OD]D6XLWH
                                        ,UYLQH&$



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 D
                                                                                     ST
                                                                                       ATE
                                                                                          S DISTR
                                                                                                 IC
                                                                                                   T   CLERK OF COURT
                                                                                                       CL
                                                                                                          Susan Y. Soong
                                                                                                           CO
                                                                            E
                                                                          IT




                                                                                                             UR
                                                                        UN




                                                                                                               T
                                                                        N O RT




           8/8/19
                                                                                                                NI A




'DWH
                                                                                                            OR
                                                                           HE




                                                                                                           IF




                                                                                 N
                                                                                                           AL
                                                                                 R




                                                                                     DI
                                                                                          S T RI T O F C
                                                                                                C                      Signature of Clerk or Deputy Clerk
                        Case 5:19-cv-04596-VKD Document 5 Filed 08/08/19 Page 2 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R FY

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

               ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ(date)                             RU

               ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ(date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

               ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                     ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ(date)                             RU

               ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                             RU

               2WKHU(specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
